Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 2-22 are all the claims.
2.	The preliminary amendment to the specification of 6/17/2020 has been entered
3.	Claims 2-22 are all the claims under examination.

Information Disclosure Statement
4.	The IDS’ of 6/3/2020, 12/3/2020, 2/11/2021, 5/12/2021, 11/19/2021, 12/28/2021, 2/24/2022 and 4/18/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections
Specification
5.	The use of the term, e.g., BiaCore, Vectibix® [00169], Adcetris® and Mylotarg® [00184], etc., which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
6.	Claims 2-22 are objected to because of the following informalities: 
	a) Claims 2-12 and 15-22 are indefinite for the phrase “heterodimer-promoting domain” where no structure is suggested in the most generic claims to confer how heterodimerization is to occur and to what elements within the structure of the tri-specific binding molecule the heterodimer structures interact. It is also not clear how the first and second polypeptides comprising the “heterodimer-promoting domain” relate to each other much less the third and fourth polypeptide chains. 
	See [0444] The Heterodimer-Promoting Domain of the first polypeptide and the Heterodimer-Promoting Domain of the second polypeptide are coordinately selected. The Domains differ from one another and are designed to associate with one another so as to promote the association of the first and second polypeptide chains. For example, one of the Heterodimer-Promoting Domains will be engineered to have a negative charge at pH 7, while the other of the two polypeptide chains will be engineered to have a positive charge at pH 7. The presence of such charged Domains promotes association between the first and second polypeptides, and thus fosters heterodimerization. It is immaterial which Heterodimer-Promoting Domains is provided to which chain, as long as the Domains employed on the first and second polypeptide chains differ so as to foster heterodimerization between such chains.
	b) Claims 2-22 are indefinite for the phrase “capable of immunospecifically binding” because it is inherently incongruous for the domain to be capable of a binding property and specific in its binding property for the same antigen. The recitation “capable of binding” implies that some undefined structure or condition is what predicates whether binding occurs or not. Capacity and capability suggest that the binding may sometimes occur but not always, and what determines the degree or amount of binding is not definite by the use of those terms.
c) Claims 2-22 are indefinite for the demarcation or notation for “(II)” and “(III)” as it is not clear or definite why the Antigen-Binding Domain III warrants its own subsection. It does not provide any clarification with respect to itself and the Antigen Binding Domains I and II. It is apparent from the body of the claim that each of the four polypeptide chains would comprise the corresponding VL/VH pairing as described in elements (B)-(G) to form Antigen Binding Domains I, II and III.
d) Claims 2-22 are indefinite for the phrase “Cysteine-Containing Domain” because it is not clear what the structure is for any such domain, the number of cysteine residues present much less the reason or rationale for the domain being present in the third and fourth polypeptide chains.
e) Claims 2-22 are indefinite for the phrase “A tri-specific binding molecule” because the term “molecule” is not defined in the specification for a generic meaning. It is not clear whether other elements are inclusive nor what they represent, e.g., proteins, sugars, lipids, phospholipids, or combinations thereof.
f) Claim 13 is unclear in reciting “chosen from” which does not distinguish the language being closed or open and where amending the claim to recite “selected from” could overcome the rejection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
7.	Claims 2-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), claiming antibodies with specific properties can result in a claim that does not meet written description even when the antigen(s) bound by the tetra-specific monomer/antibody is known, because representative antibodies meeting the claimed structural and functional limitations have not been adequately described.  See Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  
Along these same lines, a more recent Federal Circuit decision, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  
The importance of this court decision was expounded upon by the Deputy Commissioner for Patent Examination Policy Robert W. Bahr in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages).
Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there was adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody was considered defunct.  
The Memorandum explained that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) except insofar as the MPEP indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.
In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 
Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
(A) The claims are drawn to numerous combinations of the total of three polypeptide chains recited in generic Claim 2 so long as VL1/VH1, VLII/VHII, VLIII/VHIII and CH2-CH3/CH2-CH-CH3 form an “association” to create the resultant structures having three separate and functional (immunospecific) antigen binding domains. The pairwise association between the four polypeptide chains even to where the minimum “associative” pairing occurs would result in species of molecules having overlapping domains that could interfere with, produce steric hindrance or loss of function for the overall configuration of the molecule and its three separate binding domains or particular binding domains. Thus, the possible number of trispecific binding molecule species comprising different order and orientation for the combination of recited domains exceeds what Applicants are in possession of at the time of filing.
i) Actual reduction to practice: 
[0135] FIGS. 4A-4G provide a diagrammatic representation of the Domains of preferred Tri-Specific Binding Molecules of the present invention. The Figures illustrate schematically the order and orientation of the Domains of embodiments of the preferred Tri-Specific Binding Molecules of the present invention. FIGS. 4A, 4B and 4G illustrate embodiments in which the Tri-Specific Binding Molecule is composed of four polypeptide chains. FIGS. 4C, 4D, 4E and 4F illustrate embodiments in which the binding molecule is composed of three polypeptide chains. The molecule may possess Hinge and/or CL domains (FIGS. 4A, 4B, 4C, 4E) or may contain an alternative linker peptide (FIG. 4D, 4F, 4G).

    PNG
    media_image2.png
    355
    629
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    319
    633
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    359
    563
    media_image4.png
    Greyscale

	Table 2 indicates that preferred cancer antigen-binding domains having a broad applicability to treatment of amny types of cancers would include Eph2A and CEACAM5 antigens [00469]. Otherwise, there is no suggesiton what the structure for any one of the domains would be much less the order and/or orientation for the cancer antigen-binding domains vis-avis the CD3 domain in a construct comprising the four polypeptide chains.
Thus, the construct formats are not shown to have just any orientation of the four polypeptide chains much less a positional variation for the three separate binding domains as evidenced from the working examples.
The specification teaches the importance of the linker length for the first and second polypeptide chains at [0441, 0442, 0456] to “prevent the association of these Domains.”
ii) Predictability in the Art: MPEP 2144.08 states in part: The claims encompass re-organized, rearranged antibody domains into non-conventional multichain, trispecific “molecules” further comprising non-conventional heterodimerization domains and cysteine-containing domains, which lend further complexity to the conformation and configuration of the molecule as a whole.
In the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”
Beyond these structurally similar antibodies the specification does not disclose what antibody structure(s) are sufficient to make a tri-specific binding molecule having retained antigen binding specificity. 
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of tri-specific antibody monomers having binding specificity for the three separate and distinct binding domains.

B) The claims are drawn to numerous combinations of antigen binding domains having specific binding for a genus of epitope I, epitope II or epitope III on a genus of 1st, 2nd and 3rd, respectively, (Claim 2) and more generally in Claims 13-14, 17-18  and 20 to generic antigens, and more specifically in Claims 15-16, 19 and 21 reciting VH/VL sequences/
A priori, the number of multi-chain polypeptide containing tri-specific binding molecules encompassed by the claims is very large and unpredictable. It is possible a large number of antigen binding domains in the context of the claimed tri-specific molecules will maintain binding specificity, or, conversely, few antigen binding domains of the claimed tri-specific molecules will maintain binding specificity. The specification does not provide sufficient direction or guidance as to the particular structural elements necessary to put the skilled artisan in possession of the claimed genus of recombinant structures much less the combination of all possible antigen binding domains that are not defined by a structure much less a sequence combination. In the present case, the genus of antigen binding domains may encompass anything less than a full complement of VH and VL CDRs or single VH and VL domains which are recognized in the art as being unpredictable in binding specificity and affinity.
One reason the instant specification does not put the skilled artisan in possession of the claimed genus of antigen binding domains is because the skilled artisan knows the immune response to any given immunogen, and, in turn, the structure of an antibody produced during the immune response is a function of a number of unpredictable factors including, e.g., the precise structure of the immunizing antigen, the method of immunization, and the process of antibody variation, i.e., the immune response is very sensitive.  
Again, as described above the number of antigen binding domains having the functional feature of the instant claims may be vast or they may be small; regardless what is certain is that the number of antibodies that would need to be screened to determine if one has obtained members of the claimed genera representative of their potential diversity is vast.
Moreover, the teachings of the instant specification fail to put the skilled artisan in possession of the breadth of tri-specific binding molecules having binding specificity for just any effector cell antigen, just any cancer antigen and just any combination thereof, because specific CDR combinations are expected, a priori, to contribute to antigen binding.  However, neither the instant specification nor the knowledge in the art establish which CDR or which VH and VL are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical for the full breadth and scope of the antigen binding domains for the instant claims.
A description adequate to satisfy 35 U.S.C. § 112(a) must clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent’s specification” (In re Katz Interactive Call Processing Patent Litig. 639 F.3d 1303, 1319 (Fed. Cir 2011).
	Scope of the claimed genus of antigen binding domains
By the time the invention was made, it was also well-established in the art that the formation of an intact antigen-binding surface on an antibody required the association of the complete heavy and light chain variable regions, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Franssen, Frontiers in Bioscience, 13:1619-33 (2008) (PTO-892) (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). While this overall architecture is shared among antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level, even when the same antigen is bound (Edwards et al., J Mol Biol 334:103-118 (2003) (PTO-892); see also Marchalonis et al., Dev & Comp Immunol. 30:223-247 (2006) (PTO-892), summarized in Abstract and Conclusion.
	Methods of preparing antibodies from a variety of species to a protein or peptide of interest were well-established in the art at the time the invention was made. But application of those methods to any given antibody was still a matter of trial-and-error testing, and the skilled person could not automatically predict which residues in the CDRs would be tolerant of mutations, or which amino acid substitutions would maintain antigen binding. Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. For example, it is generally the case that absent the fundamental structure provided for by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, a person of ordinary skill cannot visualize or otherwise predict, what an antibody with a particular set of functional properties would look like structurally. 
Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Lippow, for example, teaches that a single point mutation in the CDR of a parent antibody led to as much as an eightfold improvement in binding affinity in the resulting mutant (p. 1172, left col., lines 7-8 from end of first full paragraph and Table 1a) (Lippow et al., “Computational design of antibody-affinity improvement beyond in vivo maturation,” Nature Biotechnology, 25(10):1171-1176 (2007) (PTO-892).
Sulea teaches that individual point mutations gave an improvement of one order of magnitude in binding affinity, which in turn, generated a 6-fold enhancement of efficacy at the cellular level (Abstract) (Sulea et al., “Application of Assisted Design of Antibody and Protein Therapeutics (ADAPT) improves efficacy of a Clostridium difficile toxin A single-domain antibody," Scientific Reports, 8(260):1-11 (2018) (PTO-892). Hasegawa et al. reports that a single amino acid substitution in the variable region was sufficient to alter the efficiency of biosynthesis and the variant antibody acquired stronger binding affinity to its antigen than the parent (Hasegawa et al., “Single amino acid substitution in LC-CDR1 induces Russell body phenotype that attenuates cellular protein synthesis through elF2a phosphorylation and thereby downregulates IgG secretion despite operational secretory pathway traffic,” MABS, VOL. 9, NO. 5, pp. 854-873 (2017) (PTO-892)). Altshuler teaches that generally, “CDR mutations should not involve residues that can play structural functions (form parts of the domain ‘internal core’, internal salt bridges, hydrogen bonds, etc.).” “Usually these are conservative residues, and any substitution of these residues causes decrease[s] in affinity” (Altshuler et al., “Generation of Recombinant Antibodies and Means for Increasing Their Affinity,” Biochemistry (Moscow), 75(13):1584-1605 (2010) at p. 1600, col. 1, para. 2, lines 1-5 (PTO-892). Accordingly, a person of ordinary skill in the art would have recognized that it was highly unpredictable that any of the CDRs or FRs could be modified to create an unlimited change in amino acids for both the CDRs and FRs of the claimed antibodies, without increasing, eliminating, or in some way altering antigen binding.

Are the disclosed species representative of the claimed genus? 
It is asserted that the disclosed species of antigen binding domains are not representative of the claimed genus because the claims encompass any and all kinds of antigen binding domains for the combination of the tri=specific construct. The genus of all possible antigen binding domains is unpredictable whether the structure/function correlation is for binding to the genus of claimed antigens. 

	Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not provided a common structure much less any specific structure sufficient to visualize the genus of all possible antigen binding domains. 
It is unclear what structural features these antigen binding domains within the format of the tri-specific molecule need to share in order to maintain binding affinity and stability. Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of many of the claimed antigens (see Claims 17-18) was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage it. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus of antigen binding domains much less within the context of the tri-specific format for reliably assigning different antibody structures based on sequence data for two antibody clones, which would support the premise that the inventors possessed the full scope of the claimed invention.
Conclusion
Given the above the skilled artisan cannot extrapolate from the disclosure of the instant specification to establish possession of the breadth of tetra-specific antibody monomers having four separate and distinct binding domains with a binding specificity for different antigens encompassed by the instant claims.
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of tetra-specific antibody monomer/ tetra-specific antibodies having four separate and distinct binding domains for infinite genus of tumor antigens or infinite genus of immune signaling antigens or combinations thereof presented from N- to C-terminal as domains 1-4. Furthermore, where the presentation of the data is not clear based on the labeling of monomers shown to possess a four-way antigen binding specificity, Applicants are not in possession of the claimed invention as a whole nor in part at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2, 14, 17-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Kellner et al (20100291112; IDS of 6/3/2020) in view of Macrogenics (WO 2012018687; IDS of 6/3/2020).
	Because of the ambiguity of the meaning for “heterodimer-promoting-domain” as discussed under the objections to the claims, this aspect of the claimed molecule is excluded from the analysis.
Because of the ambiguity for the structural embodiments falling within the broadly claimed four polypeptide chains with respect to the order and orientation for the combination of recited domains, the claims are analyzed for a structure that falls within the instant claim scope. 
	Kellner discloses a Tri-Specific Binding Molecule capable of immunospecifically binding to three different epitopes (Tri-Specific Binding Molecule capable of immunospecifically binding to three different epitopes; abstract; figure 1; paragraph [0120]), said Epitopes being Epitope I (first immunoglobulin domain capable of binding to an antigen expressed on tumor cells (Epitope I); abstract; paragraphs [0037], [0038], [0120]), Epitope II (second immunoglobulin domain capable of binding to an antigen expressed on tumor cells (Epitope II); abstract; paragraphs [0037], [0038], [0120]), and Epitope III (third immunoglobulin domain capable of binding to an effector cell antigen (Epitope III); abstract; paragraph [0039], [0120]), wherein two of said three epitopes are epitopes of Cancer Antigen(s) (first and second immunoglobulin domains bind to antigens expressed on tumor cells (two of said three epitopes are epitopes of Cancer Antigen(s)); abstract; paragraph [0120]), and the third of said three epitopes is an epitope of an Effector Cell Antigen (third of said three epitopes is an epitope of an Effector Cell Antigen; abstract; paragraph [0120]). (See Claim 2)
	Kellner further discloses wherein said Effector Cell Antigen is arrayed on the surface of an effector cell (said Effector Cell Antigen is arrayed on the surface of an effector cell; paragraph [0030]) and wherein said Cancer Antigens are arrayed on the surface of a cancer cell (tumor (Cancer) Antigens are expressed on tumor cells (arrayed on the surface of a cancer cell); paragraphs [0037]-[0039]), and wherein said immunospecific binding is sufficient to co-localize said Effector Cell Antigen (wherein said immunospecific binding is sufficient to co-localize said Effector Cell expressing CD16 (said Effector Cell Antigen); figure 3A: paragraph [0150]), and said Cancer Antigens (and a cancer cell expressing CD19 said Cancer Antigens); figure 3A: paragraph [0150]), thereby facilitating the activation of said effector cell against said cancer cell (increased ADCC (thereby facilitating the activation of said effector cell against said cancer cell); figure 5; paragraphs [0057], [0107]). (See Claims 2, 15, 18 and 20)
	Kellner further discloses a capability of immunospecifically binding to three different epitopes (abstract), and comprises: (I) an Antigen-Binding Domain I that is capable of immunospecifically binding to an Epitope I present on a first antigen (first immunoglobulin domain capable of binding to an antigen expressed on tumor cells (an Antigen-Binding Domain I that is capable of immunospecifically binding to an Epitope I present on a first antigen); abstract; paragraphs [0037], [0038]), and an Antigen-Binding Domain II that is capable of immunospecifically binding to an Epitope II present on a second antigen (second immunoglobulin domain capable of binding to an antigen expressed on tumor cells (Antigen-Binding Domain II that is capable of immunospecifically binding to an Epitope II present on a second antigen); abstract; paragraphs [0037], [0038]), (II) an Antigen-Binding Domain III that is capable of immunospecifically binding to an Epitope III present on a third antigen (third immunoglobulin domain capable of binding to an effector cell antigen (Antigen-Binding Domain III that is capable of immunospecifically binding to an Epitope III present on a third antigen); abstract; paragraph [0039]); and wherein one of Epitope I, Epitope II or Epitope III is an epitope of an Effector Cell Antigen (third immunoglobulin domain capable of binding to an effector cell antigen (Epitope III); abstract; paragraph [0039], [0120]), a second of Epitope I, Epitope II or Epitope III is an epitope of a first Cancer Antigen (first immunoglobulin domain capable of binding to an antigen expressed on tumor cells (Epitope I); abstract; paragraphs [0037], [0038], [0120]) and the third of Epitope I, Epitope II or Epitope III is an epitope of a second Cancer Antigen (second immunoglobulin domain capable of binding to an antigen expressed on tumor cells (Epitope II); abstract; paragraphs [0037], [0038], [0120]), and wherein the Antigen-Binding Domains I, II and III of the Binding Molecules (sctb ds [19 x 16 x 19] (Antigen-Binding Domains I, II and III of the Binding Molecules); figure 3A; paragraph [0150]) mediate coordinated binding of an immune system effector cell expressing said Effector Cell Antigen and a cancer cell expressing said first and second Cancer Antigens (mediated coordinated binding of an immune system effector cell expressing CD16 (said Effector Cell Antigen) and a cancer cell expressing CD19 (said first and second Cancer Antigens); figure 3A: paragraph [0150]) and a Fc Domain (capable of binding CD16 or CD64 of an effector cell (Fc Domain); paragraph [0041]). Kellner does riot disclose wherein said binding molecule comprises four different polypeptide chains covalently complexed together, wherein said Antigen-Binding Domain I and said Antigen-Binding Domain II are both Diabody-Type Binding Domains or an Fc Domain that is formed by the complexing of two CH2-CH3 Domains to one another.
Macrogenics discloses a binding molecule comprising four different polypeptide chains covalently complexed together (DART species (a binding molecule) comprising four different polypeptide chains covalently complexed together; abstract; figure 32; paragraph [0099]), an Antigen-Binding Domain I Antigen-Binding Domain II are both Diabody-Type Binding Domains (an Antigen-Binding Domain I Antigen-Binding Domain II are both Diabody-Type Binding Domains; figure 32; paragraph [0099]) and an Fc Domain that is formed by the complexing of two CH2-CH3 Domains to one another (Fc Domain that is formed by the complexing of two CH2-CH3 Domains to one another; figure 32; paragraph [00125]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the previous disclosure of Kellner, for integrating a binding molecule comprising four different polypeptide chains covalently complexed together, wherein said Antigen-Binding Domain I and said Antigen-Binding Domain II are both Diabody-Type Binding Domains and an Fc Domain that is formed by the complexing of two CH2-CH3 Domains to one another, as previously disclosed by Macrogenics, for developing a trispecific binding molecule having the ability to bind to three different epitopes, as previously disclosed by Kellner, and comprises four polypeptide chains which include the formation of a diabody binding domain, as previously disclosed by Macrogenics, for achieving simultaneous binding to a cancer cell and an effector cell for efficiently activating the immune system to kill the cancer cell. (See Claims 2, 15, 18 and 20)
	Kellner and Macrogenics, in combination, discloses the Tri-Specific Binding Molecule of claims 2 and 3, and Kellner further discloses wherein said Effector Cell Antigen is arrayed on the surface of an effector cell (paragraph [0030]) and wherein said Cancer Antigens are arrayed on the surface of a cancer cell (tumor (Cancer) Antigens are expressed on tumor cells (arrayed on the surface of a cancer cell); paragraphs [0037]-[0039]), and wherein said immunospecific binding is sufficient to co-localize said Effector Cell Antigen (wherein said immunospecific binding is sufficient to co-localize said Effector Cell expressing CD16 (said Effector Cell Antigen); figure 3A; paragraph [0150]), and said Cancer Antigens ((and a cancer cell expressing CD19 said Cancer Antigens); figure 3A; paragraph [0150]), thereby facilitating the activation of said effector cell against said cancer cell (increased ADCC (thereby facilitating the activation of said effector cell against said cancer cell); figure 5; paragraphs [0057, [0107]).
Accordingly, the reference structures encompassed by the disclosures of Kellner and MacroGenics would have provided more than sufficient motivation and a reasonable measure of success in making and using tri-specific structures comprising three polypeptide chains including an Fc domain based on the need to generate antibody formats that could be used for diagnostic and therapeutic applications.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 2-3, 5-14, 17-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 6, 12-21 of U.S. Patent No. 10647768 (IDS 6/3/2020). The reference patent is not afforded safe harbor protection under 35 USC 121 because it does not share restriction status to the instant application.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim sets relate to Tri-Specific Binding Molecules, which are multi-chain polypeptide molecules that possess three Binding Domains and are thus capable of mediating coordinated binding to three epitopes. The Binding Domains may be selected such that the Tri-Specific Binding Molecules are capable of binding to any three different epitopes. Such epitopes may be epitopes of the same antigen or epitopes of two or three different antigens.
Generic Claim 1 of ‘768 anticipates and renders obvious instant Claims 2, 7-9:

    PNG
    media_image5.png
    509
    921
    media_image5.png
    Greyscale

	
	Claims 3 and 4 of ‘768 anticipates and renders obvious instant Claims 13-14, and 17-18:

    PNG
    media_image6.png
    234
    838
    media_image6.png
    Greyscale


Claim 6 of ‘768 anticipates and renders obvious instant Claims 17-18:

    PNG
    media_image7.png
    362
    812
    media_image7.png
    Greyscale

Claims 12-13 of ‘768 anticipates and renders obvious instant Claim 10-11:

    PNG
    media_image8.png
    161
    811
    media_image8.png
    Greyscale

 	Claims 14-15 of ‘768 anticipates and renders obvious instant Claim 7-9:

    PNG
    media_image9.png
    195
    829
    media_image9.png
    Greyscale

Claim 16 of ‘768 anticipates and renders obvious instant Claim 12:

    PNG
    media_image10.png
    157
    819
    media_image10.png
    Greyscale

	Claims 17-18 of ‘768 anticipates and renders obvious instant Claims 5-6:

    PNG
    media_image11.png
    99
    805
    media_image11.png
    Greyscale

	Claims 19-20 of ‘768 anticipates and renders obvious instant Claims 3 and 6:


    PNG
    media_image12.png
    102
    810
    media_image12.png
    Greyscale

	Claim 21 of ‘768 anticipates and renders obvious instant Claim 22:

    PNG
    media_image13.png
    41
    780
    media_image13.png
    Greyscale

10.	Claims 2-3, 5-14, 17-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-18 and 21 of U.S. Patent No. 10633440 (IDS 6/3/2020). The reference patent is not afforded safe harbor protection under 35 USC 121 because Applicants have not established on the record that the instant application is a de facto DIV of the parent much less does the patent prosecution history in the claims for the allowed parent case read away from the instant claims.
	Claim 1 of ‘440 anticipates and renders obvious instant Claims 2, 7-9 where the fourth polypeptide of Claim 1 is the same as the cysteine-containing domain of instant Claim 2:


    PNG
    media_image14.png
    572
    881
    media_image14.png
    Greyscale

	
Claim 3 of ‘440 anticipates and renders obvious instant Claim 8:

    PNG
    media_image15.png
    83
    828
    media_image15.png
    Greyscale

	Claim 4 of ‘440 anticipates and renders obvious instant Claim 14

    PNG
    media_image16.png
    202
    869
    media_image16.png
    Greyscale

Claim 5 of ‘440 anticipates and renders obvious instant Claim 13

    PNG
    media_image17.png
    46
    877
    media_image17.png
    Greyscale

Claim 6 of ‘440 anticipates and renders obvious instant Claim 17-18

    PNG
    media_image18.png
    383
    883
    media_image18.png
    Greyscale


Claims 8-9 of ‘440 anticipates and renders obvious instant Claims 10-12

    PNG
    media_image19.png
    132
    883
    media_image19.png
    Greyscale

Claim 10 of ‘440 anticipates and renders obvious instant Claim 17-18

    PNG
    media_image20.png
    271
    885
    media_image20.png
    Greyscale

Claims 11-12 of ‘440 anticipates and renders obvious instant Claims 7-9

    PNG
    media_image21.png
    192
    870
    media_image21.png
    Greyscale

Claim 13 of ‘440 anticipates and renders obvious instant Claim 12

    PNG
    media_image22.png
    158
    878
    media_image22.png
    Greyscale

Claims 14-15 of ‘440 anticipates and renders obvious instant Claims 5-6

    PNG
    media_image23.png
    107
    874
    media_image23.png
    Greyscale


Claims 16-17 of ‘440 anticipates and renders obvious instant Claims 3 and 6

    PNG
    media_image24.png
    107
    894
    media_image24.png
    Greyscale

Claim 18 of ‘440 anticipates and renders obvious instant Claim 22

    PNG
    media_image25.png
    40
    797
    media_image25.png
    Greyscale


11.	Claims 2, 4-5, 708, 10-12, 16-18 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 7-8, 10, 12 14, 18 and 22 of copending Application No. 16/805,105 (reference application US 20200199223 (IDS 12/3/2020)). The reference patent is not afforded safe harbor protection under 35 USC 121 because it does not share relation by restriction status to the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets relate to Tri-Specific Binding Molecules, which are multi-chain polypeptide molecules that possess three Binding Domains and are thus capable of mediating coordinated binding to three epitopes. The Binding Domains may be selected such that the Tri-Specific Binding Molecules are capable of binding to any three different epitopes. Such epitopes may be epitopes of the same antigen or epitopes of two or three different antigens.
	Claim 2 of the reference anticipates or renders obvious instant Claim 2:

    PNG
    media_image26.png
    565
    584
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    419
    611
    media_image27.png
    Greyscale

Claim 3 of the reference anticipates or renders obvious instant Claim 4:

    PNG
    media_image28.png
    63
    581
    media_image28.png
    Greyscale

Claim 5 of the reference anticipates or renders obvious instant Claim 5:

    PNG
    media_image29.png
    52
    569
    media_image29.png
    Greyscale

Claims 7-8 of the reference anticipates or renders obvious instant Claims 11-12:

    PNG
    media_image30.png
    512
    627
    media_image30.png
    Greyscale

Claim 10 of the reference anticipates or renders obvious instant Claims 7-8:


    PNG
    media_image31.png
    383
    606
    media_image31.png
    Greyscale

Claim 12 of the reference anticipates or renders obvious instant Claims 10:

    PNG
    media_image32.png
    458
    566
    media_image32.png
    Greyscale

Claim 13 of the reference anticipates or renders obvious instant Claim 16:

    PNG
    media_image33.png
    149
    577
    media_image33.png
    Greyscale


Claim 14 of the reference anticipates or renders obvious instant Claim 17:

    PNG
    media_image34.png
    344
    639
    media_image34.png
    Greyscale

Claim 18 of the reference anticipates or renders obvious instant Claim 18:

    PNG
    media_image35.png
    114
    518
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    402
    524
    media_image36.png
    Greyscale

Claim 22 of the reference anticipates or renders obvious instant Claim 22:

    PNG
    media_image37.png
    59
    511
    media_image37.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643